PER CURIAM.
The plaintiff brought suit in the District Court, alleging infringement of a patent. The defendant by answer denied infringement, and alleged invalidity of the patent. The judgment was that there was no infringement, and that the patent was invalid as to several claims made therein. The plaintiff appealed from the judgment as to these determinations.
Upon argument in this court, appellant conceded that the District Court was right in decreeing that there had been no infringement, and withdrew his appeal on that issue.. Whereupon, the appellee stated that since appellant no longer claimed infringement, he had no interest in the appeal. The original basis for the cause being withdrawn, and there remaining no support for the issue of invalidity, this court does hereby remand the case to the District Court with instructions that the judgment be set aside, and that the action be dismissed.